DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “terminal device” in Claims 1-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5-7 and 13 recite the limitation "a plurality of spaces".  There is insufficient antecedent basis for this limitation in the claims since a plurality of spaces has previously been claimed.  Therefore, it is unclear is the scope of the claims is the same plurality of spaces or a different plurality of spaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2015/0182088 (hereafter Kim et al.).

Regarding Claim 1, Kim et al. anticipates:
1. A terminal device (external terminal 200) connectable to a robot cleaner (robot cleaner 100), comprising: 
a storage (memory 250) configured to store spatial information (cleaning history information including map information, Paragraph [0171], Figure 15) partitioned into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14, see discussion below); 
a communication interface (wireless communication unit 210) configured to receive, from the robot cleaner, cleaning result information including a cleaning path (cleaning and moving path information, Paragraphs [0051], [0156], [0171], and [0198]); 
a display (display 241) configured to display the cleaning result information (completion of cleaning, Paragraph [0225]); and 
a processor (terminal controller 270, Paragraph [0110]) configured to control the display such that a cleaning area (cleaning area 473) of the robot cleaner for each of the plurality of spaces is displayed on a basis of the received cleaning result information and the stored spatial information (Figures 13 and 14, Paragraphs [0051], [0156], [0171], and [0198]).  

Kim et al. discloses in Paragraph [0051] that the cleaning history information, comprising map information on a cleaning area – Paragraph [0171]-[0172], is stored in the memory unit 161 and transmitted to the external terminal.  In Paragraph [00156], Kim et al. discloses that the information has to be stored in the external terminal.  Therefore, the storage, memory 250, is configured to store spatial information as claimed.
The Examiner would like to specifically point out Paragraphs [0051], [0156], [0170], [0171], [0172], [0184], [0185], [0190], [0193], [0198], [0201], [0202], [0212]-[0214], [0218], [0222], [0225], [0226], [0250], [0267], and [0283] which contain the most pertinent information that support the rejections. 

Regarding Claim 2, Kim et al. anticipates:
2. The terminal device of claim 1, wherein the processor (terminal controller 270) controls the display (display 241) to display a cleaning area (cleaning area 473) of the robot cleaner (robot cleaner 100) with respect to a space in which cleaning is performed, from among the plurality of spaces (Figure 13).  

Regarding Claim 3, Kim et al. anticipates:
3. The terminal device of claim 1, wherein the processor (terminal controller 270) controls the display (display 241) to display a map of a space (Figures 13 and 14) in which cleaning is performed along with a cleaning area (cleaning area 473) on the map (Paragraphs [0201]-[0202]).  

Regarding Claim 4, Kim et al. anticipates:
4. The terminal device of claim 1, wherein the processor (terminal controller 270) controls the display (display 241) to display a cleaning area (cleaning area 473) in which cleaning is performed along with a movement path (moving path, Paragraphs [0201]-[0202]) of the robot cleaner (robot cleaner 100) on the cleaning area (Figure 13).  

Regarding Claim 5, Kim et al. anticipates:
5. The terminal device of claim 1, wherein the processor (terminal controller 270) is further configured to: 
partition a cleaning path included in the cleaning result information (completion of cleaning, Paragraph [0225]) into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14) based on the spatial information (cleaning history information including map information, Paragraph [0171], Figure 15), and 
generate a cleaning area image of the robot cleaner by a plurality of spaces based on the partitioned cleaning path (Paragraphs [0171] - [0173] and Figures 13 and 14).  

Regarding Claim 6, Kim et al. anticipates:
6. The terminal device of claim 1, wherein the cleaning result information (completion of cleaning, Paragraph [0225]) comprises a plurality of cleaning paths (Paragraph [0226]) which are partitioned by a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14), and the processor (terminal controller 270, Paragraph [0110]) generates a cleaning area image (Figures 12-14) of the robot cleaner (robot cleaner 100) by a plurality of spaces based on the plurality of cleaning paths (Paragraphs [0225]-[0226] and Figures 13 and 14).  

Regarding Claim 7, Kim et al. anticipates:
7. The terminal device of claim 1, wherein the communication interface (wireless communication unit 210) receives, from the robot cleaner (robot cleaner 100), map information generated from the robot cleaner (Paragraphs [0170]-[0172]), and the processor (terminal controller 270) generates spatial information (cleaning history information including map information, Paragraph [0171], Figure 15) partitioned into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14) based on the received map information and stores the same in the storage (see Claim 1 discussion).  

Regarding Claim 8, Kim et al. anticipates:
8. The terminal device of claim 1, wherein the processor (terminal controller 270), based on at least one space among the plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14) being selected by a user, controls the communication interface (wireless communication unit 210) so that a cleaning command with respect to the selected space is transmitted to the robot cleaner (robot cleaner 100)(controlled by external terminal, Paragraph [0283]).  

Regarding Claim 9, Kim et al. anticipates:
9. The terminal device of claim 1, wherein the processor (terminal controller 270), based on any one cleaning area (cleaning area 473) being selected from among the displayed cleaning areas by spaces, controls the display (display 241) to enlarge and display the selected cleaning area (Paragraph [0230]).  

Regarding Claim 10, Kim et al. anticipates:
10. A robot cleaner (robot cleaner 100) comprising: 
a driver (driving unit 150) configured to move the robot cleaner (Paragraph [0037]); 
a suction portion (suction nozzle 130) configured to suck dust on a bottom of the robot cleaner (Figure 3); 
a communication interface (wireless module 190) configured to receive (controlled by external terminal, Paragraph [0283]) spatial information (cleaning history information including map information, Paragraph [0171], Figure 15) partitioned into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14) from a terminal device (external terminal 200); and 
a processor (cleaner controller 160) configured to: 
move the robot cleaner to perform cleaning (Paragraph [0039]), and 
control the communication interface to transmit cleaning result information (completion of cleaning, Paragraph [0225]) including a cleaning path of the robot cleaner by a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14) based on the received spatial information to the terminal device (Figures 13 and 14, Paragraphs [0051], [0156], [0171], and [0198]).  

Regarding Claim 11, Kim et al. anticipates:
11. The robot cleaner of claim 10, wherein the processor (cleaner controller 160) controls the communication interface (wireless module 190) to transmit, to the terminal device (external terminal 200), cleaning result information (completion of cleaning, Paragraph [0225]) that includes only cleaning paths of each of a space in which cleaning is performed (cleaning area 473) from among the plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14).  

Regarding Claim 12, Kim et al. anticipates:
12. The robot cleaner of claim 10, wherein the processor (cleaner controller 160), based on a cleaning command for a specific space (cleaning area 473), from among the plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14), being received from the terminal device (external terminal 200), controls the robot cleaner (robot cleaner 100) by moving the robot cleaner to the specific space to perform cleaning on a basis of the received spatial information (Figure 13)(controlled by external terminal, Paragraph [0283]).  

Regarding Claim 13, Kim et al. anticipates:
13. The robot cleaner of claim 10, 
wherein the processor (cleaner controller 160) controls the communication interface (wireless module 190) to generate map information (Figures 13 and 14) according to movement of the robot cleaner (robot cleaner 100) and transmit the map information to the terminal device (external terminal 200), and 
wherein the spatial information (cleaning history information including map information, Paragraph [0171], Figure 15), based on the generated map information being partitioned into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14), is location information of each of the plurality of partitioned spaces (Figures 13-15).  

Regarding Claim 14, Kim et al. anticipates:
14. The robot cleaner of claim 10, wherein the communication interface (wireless module 190) receives cleaning schedule information (cleaning reservation 433 - controlled by external terminal, Paragraph [0283]) from the terminal device (external terminal 200), and the processor (cleaner controller 160) performs cleaning according to the received cleaning schedule information.  

Regarding Claim 15, Kim et al. anticipates:
15. A control method of a terminal device (external terminal 200) connectable to a robot cleaner (robot cleaner 100), the method comprising: 
prestoring spatial information (cleaning history information including map information, Paragraphs [0170]-[0172], Figure 15) partitioned into a plurality of spaces (cleaning impossible area 470, wall or obstacle recognized area 471 and cleaning area 473, Figures 13 and 14); 
receiving, from the robot cleaner, cleaning result information (completion of cleaning, Paragraph [0225]) including a cleaning path (Paragraphs [0225]-[0226] and Figures 13 and 14); and 
displaying (on display 241) a cleaning area (cleaning area 473) of the robot cleaner by the plurality of spaces based on the received cleaning result information and the stored spatial information device (Figures 13 and 14, Paragraphs [0051], [0156], [0171], and [0198]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of autonomous cleaners with wireless remote terminals and mapping capabilities.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.